DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/22.
Applicant’s election without traverse of claims 1-3,5-16, and 21 in the reply filed on 3/10/22 is acknowledged.

Claims 1-3,5-16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “tagging foil” (cl 1:3) is indefinite because it is unclear whether or not it is related to the integrated wireless tag mentioned in the preamble.  If they are the same, it should be clearly and positively recited as such.
 	Step c of claim 1 is indefinite and confusing because of the many idiomatic and grammatical errors.  Applicant is referred to paragraph 0010 of the instant specification for guidance.
  	Claim 15 is indefinite because it appears to conflict with the molding of a cable tie in base independent claim 1.  Base independent claim 1 recites molding a device comprising a cable tie and integrated wireless tag, however claim 15 recites the device being at least one of a cable holder or a token.  There is a conflict.  Cancellation of claim 15 is suggested.
  	Claim 16 is indefinite because it appears to conflict with the molding of a cable tie in base independent claim 1.  Base independent claim 1 recites molding a device comprising a cable tie and integrated wireless tag, however claim 16 recites the device or an intermediate component for another device.  There is a conflict.  Cancellation of claim 16 is suggested.
 	Correction is required.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the injection stream is divided into two equal-sized subs-streams flowing alongside the two main surfaces of the tagging foil; however base claim 1 already recites the injection material being simultaneously and symmetrically injected over the two main surfaces of the tagging foil within the mold cavity.  The symmetrical nature of the injected material over the two surfaces of the foil naturally implies the injected material on the surfaces are equal-sized.  If the injected material were not equal-sized, they cannot be symmetrical.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach injection molding of cable ties with some having integrated labels: 5765885,9665505,20060109118,20120192471,8636934,4882116,9340339,4866816,5372773**,5389330,5693282,5593630,5690883,6863855,20120279023,5792409,201300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744